Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 2 - 25 are pending.  Claim 1 has been canceled.  Claims 2, 8, 14, 20 are independent.   File date is 5-29-2020.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 10/671,420, now Patent No. 15/150,238, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 2 - 25 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 32 of U.S. Patent No. 10,671,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 2, 8, 14, 20 of the instant application (16/887762) are almost the same as Patent (10,671,420) Claims 1, 17.  Claim 1 of the 10,671,420 Patent as shown in the table below contains every element of Claim 2 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 2, 8, 14, 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 16/887762
Claim 2

Patent (10,671,420)
Claim 1
“receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance”
“receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance, the VNFD information element including a VNF parameter describing 
characteristics of the VNF or VNF instance and a VnfConfigurableProperties 
information element defining one or more configurable VNF parameters that are 
configurable by the VNFM, the one or more configurable VNF parameters defined by the VnfConfigurableProperties information element as being configurable by the VNFM including at least one of an autoScalable Attribute or an autoHealable 
Attribute” 
“determining, by the VNFM, that an auto-scaling functionality of the VNF or VNF instance is configurable according to an autoScalable attribute of a VnfConfigurableProperties information element included in the VNFD information element”
“determining, by the VNFM, that the VNF parameter in the VNFD information element is configurable according to the VnfConfigurableProperties information element in the VNFD information element”
“re-configuring, by the VNFM, the auto-scaling functionality of the VNF or VNF instance in response to the auto-scaling functionality being configurable”
“re-configuring, by the VNFM, a value of the VNF parameter in the VNFD information element when the 
VNF parameter is configurable”




Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 2 - 4, 7 - 10, 13 - 16, 19 - 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US PGPUB No. 20100165877) in view of Belgaied et al. (US PGPUB No. 20080021985).     	

Regarding Claims 2, 8, Shukla discloses a method for dynamically configuring virtual network function (VNF) parameters and an apparatus supporting a virtual network function (VNF) manager (VNFM), the method and the apparatus comprising:
a)  receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance. (Shukla ¶ 006, ll 1-9: receiving identification information associated with virtual resources and determining a configuration template identifier; selecting a configuration template from library of configuration templates based on configuration template identifier; selected configuration template used for provisioning port and/or server based on selected configuration template)    

Shukla does not explicitly disclose for b): determining whether a VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring the VNFD parameter.
However, Belgaied discloses:
b)  determining, by the VNFM, that an auto-scaling functionality of the VNF or VNF instance is configurable according to an autoScalable attribute of a VnfConfigurableProperties information element included in the VNFD information element; (Belgaied ¶ 052, ll 1-11: network configuration database (i.e. analogous to VNFM manager) determines whether the user is allowed to change the network configuration parameter, determine whether the user has the necessary privilege to change the network configuration parameter and whether the user is allowed to apply this privilege to the VNS with which the network configuration parameter is associated; ¶ 010, ll 1-14: determine whether a user is allowed to change network configuration parameter (attribute, parameter is configurable); ¶ 044, ll 1-7: each entry includes a listing of privileges and corresponding VNS associated with each privilege; ¶ 045, ll 1-4: each privilege corresponds to network configuration parameter (attribute, scalable attribute) of grouping of parameters the user is allowed to change)  and
c)  re-configuring, by the VNFM, the auto-scaling functionality of the VNF or VNF instance in response to the auto-scaling functionality being configurable. (Belgaied ¶ 010, ll 1-14: if user allowed to change network configuration parameter, then update network configuration database to reflect the change in configuration parameter; (attribute, scalable attribute)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for b): determining whether a VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring the VNFD parameter as taught by Belgaied.  One of ordinary skill in the art would have been motivated to employ the teachings of Belgaied for the benefits achieved from the flexibility of a system that provides a configuration database comprising dynamically changing configuration parameters. (Belgaied ¶ 034, ll 8-12)      

Furthermore for Claim 8, Shukla discloses wherein a processor, and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming causing the VNFM to perform operations. (Shukla ¶ 127, ll 1-4: includes processor and related processor-readable medium having instructions or computer code thereon for performing various process-implemented operations)         

Regarding Claims 3, 9, Shukla discloses the method of claim 2 and the apparatus of claim 8, wherein the auto-scaling functionality of the VNF or VNF instance was disabled prior to the VNFM re-configuring the auto-scaling functionality of the VNF or VNF instance, and wherein the VNFM re-configures the auto-scaling functionality of the VNF or VNF instance by enabling the auto-scaling functionality of the VNF or VNF instance. (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)    

Regarding Claims 4, 10, Shukla discloses the method of claim 2 and the apparatus of claim 8, wherein the auto-scaling functionality of the VNF or VNF instance was enabled prior to the VNFM re-configuring the auto-scaling functionality of the VNF or VNF instance, and wherein the VNFM re-configures the auto-scaling functionality of the VNF or VNF instance by disabling the auto-scaling functionality of the VNF or VNF instance. (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. enabled to disabled); instruction or command to virtual machine to shutdown, suspend, or restart)      

Regarding Claims 7, 13, Shukla discloses the method of claim 2 and the apparatus of claim 8, wherein the VNFD information element is received from a network function virtualization operator (NFVO). (Shukla ¶ 119, ll 9-17: dynamic provisioning system includes library of configuration templates related to virtual resources and provides provisioning of virtual resources)     

Regarding Claims 14, 20, Shukla discloses a method for dynamically configuring virtual network function (VNF) parameters and an apparatus supporting a virtual network function (VNF) manager (VNFM), the method and the apparatus comprising:
a)  receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance; (Shukla ¶ 006, ll 1-9: receiving identification information associated with virtual resources and determining a configuration template identifier; selecting a configuration template from library of configuration templates based on configuration template identifier; selected configuration template used for provisioning port and/or server based on selected configuration template)    

Furthermore, Shukla discloses for b): a VNFD parameter in the VNFD is dynamically updated according to one or more sub-fields of the VNFD parameter. (Shukla ¶ 052, ll 1-8: parameters from configuration template can be provisioning instructions; interpreted by network device as instructions to change VLAN parameter(s); (configuration parameter(s) updated due to information within configuration template); ¶ 052, ll 6-13: VLAN settings for port and server set to a value included in VLAN parameters for a configuration template related to device identifier of virtual resource(s); other parameters from configuration template are provisioning instructions (i.e. setting other parameter values)).

Shukla does not explicitly disclose for b): determining whether a VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring the VNFD parameter. 
However, Belgaied discloses: 
b)  determining, by the VNFM, that an auto-healing functionality of the VNF or VNF instance is configurable according to an autoHealable attribute of a VnfConfigurableProperties information element included in the VNFD information element; (Belgaied ¶ 052, ll 1-11: network configuration database (i.e. analogous to VNFM manager) determines whether the user is allowed to change the network configuration parameter, determine whether the user has the necessary privilege to change the network configuration parameter and whether the user is allowed to apply this privilege to the VNS with which the network configuration parameter is associated; ¶ 010, ll 1-14: determine whether a user is allowed to change network configuration parameter (parameter is configurable); ¶ 044, ll 1-7: each entry includes a listing of privileges and corresponding VNS associated with each privilege; ¶ 045, ll 1-4: each privilege corresponds to network configuration parameter of grouping of parameters the user is allowed to change) and
c)  re-configuring, by the VNFM, the auto-healing functionality of the VNF or VNF instance in response to the auto-healing functionality being configurable. (Belgaied ¶ 010, ll 1-14: if user allowed to change network configuration parameter, then update network configuration database to reflect the change in configuration parameter) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for b): determining whether a VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring the VNFD parameter as taught by Belgaied.  One of ordinary skill in the art would have been motivated to employ the teachings of Belgaied for the benefits achieved from the flexibility of a system that provides a configuration database comprising dynamically changing configuration parameters. (Belgaied ¶ 034, ll 8-12)          

Furthermore, Shukla discloses for Claim 20, wherein a processor, and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming causing the VNFM to perform operations. (Shukla ¶ 127, ll 1-4: includes processor and related processor-readable medium having instructions or computer code thereon for performing various process-implemented operations)     

Regarding Claims 15, 21, Shukla discloses the method of claim 14 and the apparatus of claim 20, wherein the auto-healing functionality of the VNF or VNF instance was disabled prior to the VNFM re-configuring the auto-healing functionality of the VNF or VNF instance, and wherein the VNFM re-configures the auto-healing functionality of the VNF or VNF instance by enabling the auto-healing functionality of the VNF or VNF instance. (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)        

Regarding Claims 16, 22, Shukla discloses the method of claim 14 and the apparatus of claim 20, wherein the auto-healing functionality of the VNF or VNF instance was enabled prior to the VNFM re-configuring the auto-healing functionality of the VNF or VNF instance, and wherein the VNFM re-configures the auto-healing functionality of the VNF or VNF instance by disabling the auto-healing functionality of the VNF or VNF instance. (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. enabled to disabled); instruction or command to virtual machine to shutdown, suspend, or restart)        

Regarding Claims 19, 25, Shukla discloses the method of claim 14 and the apparatus of claim 20, wherein the VNFD information element is received from a network function virtualization operator (NFVO). (Shukla ¶ 119, ll 9-17: dynamic provisioning system includes library of configuration templates related to virtual resources and provides provisioning of virtual resources)    

6.        Claims 5, 6, 11, 12, 17, 18, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Belgaied and further in view of Box et al. (US PGPUB No. 20120047501).     

Regarding Claims 5, 11, Shukla-Belgaied discloses the method of claim 2 and the apparatus of claim 8. 
Shukla-Belgaied does not explicitly disclose determining VNFM is authorized to re-configure the auto-scaling functionality of the VNF according to an access permission sub-field. 
However, Box discloses wherein further comprising: determining that the VNFM is authorized to re-configure the auto-scaling functionality of the VNF or VNF instance according to an access permission sub-field of the VNFD information element. (Box ¶ 039, ll 1-8: handle functions such as authentication of new virtual resources; configured to exchange signals such that functions to authenticate new virtual resources associated with hypervisors are performed)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla-Belgaied for determining VNFM is authorized to re-configure the auto-scaling functionality of the VNF according to an access permission sub-field as taught by Box.  One of ordinary skill in the art would have been motivated to employ the teachings of Box for the benefits achieved from the flexibility of a system that enables management of various hypervisors with diverse functionality in a unified management system.  (Box ¶ 002, ll 23-26)  
    Belgaied discloses the capability for a VNFM (configuration manager) to determine parameter update status.     

Regarding Claims 6, 12, Shukla-Belgaied discloses the method of claim 2 and the apparatus of claim 8. 
Shukla-Belgaied does not explicitly disclose determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field. 
However, Box discloses wherein further comprising: determining that the VNFM has a higher administrative priority than an entity that previously configured the auto-scaling functionality of the VNF or VNF instance according to an administrative priority sub-field of the VNFD information element. (Box ¶ 039, ll 1-8: handle functions such as authentication of new virtual resources; configured to exchange signals such that function to authenticate new virtual resources associated with hypervisors are performed)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla-Belgaied for determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field as taught by Box.  One of ordinary skill in the art would have been motivated to employ the teachings of Box for the benefits achieved from the flexibility of a system that enables management of various hypervisors with diverse functionality in a unified management system.  (Box ¶ 002, ll 23-26)  
    Belgaied discloses the capability for determining that an attribute of a parameter can be modified by a management entity (VNFM).    

Regarding Claims 17, 23, Shukla-Belgaied discloses the method of claim 14 and the apparatus of claim 20. 
Shukla-Belgaied does not explicitly disclose determining VNFM is authorized to re-configure the auto-scaling functionality of the VNF according to an access permission sub-field. 
However, Box discloses wherein further comprising: determining that the VNFM is authorized to re-configure the auto-healing functionality of the VNF or VNF instance according to an access permission sub-field of the VNFD information element. (Box ¶ 039, ll 1-8: handle functions such as authentication of new virtual resources; configured to exchange signals such that functions to authenticate new virtual resources associated with hypervisors are performed)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla-Belgaied for determining VNFM is authorized to re-configure the auto-scaling functionality of the VNF according to an access permission sub-field as taught by Box.  One of ordinary skill in the art would have been motivated to employ the teachings of Box for the benefits achieved from the flexibility of a system that enables management of various hypervisors with diverse functionality in a unified management system.  (Box ¶ 002, ll 23-26)  
    Belgaied discloses the capability for a VNFM (configuration manager) to determine parameter update status.     

Regarding Claims 18, 24, Shukla-Belgaied discloses the method of claim 14 and the apparatus of claim 20. 
Shukla-Belgaied does not explicitly disclose determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field. 
However, Box discloses wherein further comprising: determining that the VNFM has a higher administrative priority than an entity that previously configured the auto-healing functionality of the VNF or VNF instance according to an administrative priority sub-field of the VNFD information element. (Box ¶ 039, ll 1-8: handle functions such as authentication of new virtual resources; configured to exchange signals such that function to authenticate new virtual resources associated with hypervisors are performed)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla-Belgaied for determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field as taught by Box.  One of ordinary skill in the art would have been motivated to employ the teachings of Box for the benefits achieved from the flexibility of a system that enables management of various hypervisors with diverse functionality in a unified management system.  (Box ¶ 002, ll 23-26)  
    Belgaied discloses the capability for determining that an attribute of a parameter can be modified by a management entity (VNFM).    

Conclusion
                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                            February 25, 2021Primary Examiner, Art Unit 2443